ORDER
This matter is before the Court for the imposition of a sanction as the result of respondent’s admitted violation of this Court’s August 24, 2012, order, and of the terms of her monitoring contract. We find that respondent’s misconduct warrants the imposition of a ninety (90) day suspension from the practice of law and, accordingly, suspend her from the practice of law in this state for ninety (90) days. Further, we order respondent to execute a new monitoring contract with Lawyers Helping Lawyers within twenty (20) days of the date of this order. The new contract shall be for a period of nine (9) months and shall contain the same terms as provided in her original contract. Respondent shall file a copy of the newly-executed contract with the Clerk of this Court and with the Commission on Lawyer Conduct within thirty (30) days of the date of this order.
Within fifteen (15) days of the date of this order, respondent shall file an affidavit with the Clerk of Court showing that she has complied with Rule 30 of the Rules for Lawyer Disciplin*109ary Enforcement (RLDE) contained in Rule 418 of the South Carolina Appellate Court Rules (SCACR).1
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.

. Any petition for reinstatement shall be filed in accordance with the provisions of Rule 32, RLDE.